 



 
SUPERPRIORITY DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL AGREEMENT
by and among
BALLY TOTAL FITNESS HOLDING CORPORATION,
and certain of its Domestic Subsidiaries
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
Dated as of August 22, 2007
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
1.1 Definitions
    2  
1.2 Other Definitional Provisions
    7  
 
       
SECTION 2. GUARANTEE
    7  
2.1 Guarantee
    7  
2.2 Right of Contribution
    8  
2.3 Subordination of Subrogation
    9  
2.4 Amendments, etc. with respect to the Borrower Obligations
    9  
2.5 Guarantee Absolute and Unconditional
    9  
2.6 Payments
    10  
 
       
SECTION 3. PRIORITY AND LIENS
    10  
3.1 Superpriority Claims and Liens
    10  
3.2 Real Property
    11  
3.3 Set Off
    12  
3.4 Discharge
    12  
 
       
SECTION 4. GRANT OF SECURITY INTEREST
    12  
4.1 Grant of Security Interest
    12  
4.2 Formalities
    13  
 
       
SECTION 5. REPRESENTATIONS AND WARRANTIES
    14  
5.1 Representations in Credit Agreement
    14  
5.2 Power and Authority
    14  
5.3 Valid and Binding Obligation
    14  
5.4 Title; No Other Liens
    14  
5.5 Perfected First Priority Liens
    14  
5.6 Chief Executive Office
    15  
5.7 Inventory and Equipment
    15  
5.8 Farm Products
    15  
5.9 Pledged Securities
    15  
5.10 Receivables
    16  
5.11 Contracts
    16  
5.12 Intellectual Property
    16  
5.13 Leasehold Mortgages
    17  
5.14 Commercial Tort Claims
    17  
 
       
SECTION 6. COVENANTS
    17  
6.1 Covenants in Credit Agreement
    17  
6.2 Delivery of Instruments and Chattel Paper
    17  
6.3 Maintenance of Insurance
    17  
6.4 Payment of Obligations
    17  
6.5 Maintenance of Perfected Security Interest; Further Documentation
    18  
6.6 Changes in Locations, Name, etc
    18  

 i



--------------------------------------------------------------------------------



 



 

              Page  
6.7 Notices
    19  
6.8 Pledged Securities
    19  
6.9 [Reserved]
    20  
6.10 Intellectual Property
    20  
6.11 Receivables
    21  
6.12 Commercial Tort Claims
    22  
6.13 Opt-in
    22  
 
       
SECTION 7. REMEDIAL PROVISIONS
    22  
7.1 Certain Matters Relating to Receivables
    22  
7.2 Communications with Obligors; Grantors Remain Liable
    23  
7.3 Pledged Securities
    23  
7.4 Proceeds to be Turned Over To Collateral Agent
    25  
7.5 Application of Proceeds
    25  
7.6 Code and Other Remedies
    25  
7.7 Registration Rights
    26  
7.8 Waiver; Deficiency
    27  
 
       
SECTION 8. THE COLLATERAL AGENT
    27  
8.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
    27  
8.2 Duty of Collateral Agent
    29  
8.3 Execution of Financing Statements
    29  
8.4 Authority of Collateral Agent
    30  
 
       
SECTION 9. MISCELLANEOUS
    30  
9.1 Amendments in Writing
    30  
9.2 Notices
    30  
9.3 No Waiver by Course of Conduct; Cumulative Remedies
    30  
9.4 Enforcement Expenses; Indemnification
    30  
9.5 Successors and Assigns
    31  
9.6 Counterparts
    31  
9.7 Severability
    31  
9.8 Section Headings
    31  
9.9 Integration
    31  
9.10 GOVERNING LAW
    32  
9.11 Submission To Jurisdiction; Waivers
    32  
9.12 Acknowledgements
    32  
9.13 WAIVER OF JURY TRIAL
    32  
9.14 Additional Grantors
    33  
9.15 Releases; Exercise of Remedies
    33  
9.16 Operating Bank Obligations
    33  

 ii



--------------------------------------------------------------------------------



 



 

SUPERPRIORITY DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL AGREEMENT
          SUPERPRIORITY DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL AGREEMENT
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of August 22, 2007, made by BALLY TOTAL FITNESS HOLDING
CORPORATION, a Delaware corporation and a debtor and debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (“Borrower”) and each of
the other signatories hereto (together with Borrower and any other entity that
may become a party hereto as provided herein, the “Grantors”), in favor of
MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent for the Secured
Creditors (as defined below) (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower, the Collateral Agent, the several lenders from
time to time parties thereto (the “Lenders”), Morgan Stanley Senior Funding,
Inc., as Administrative Agent, Wells Fargo Foothill, LLC, as Revolving Credit
Agent and The CIT Group/Business Credit, Inc., as Revolving Syndication Agent,
are parties to that certain Superpriority Debtor-in-Possession Credit Agreement,
dated as of the date hereof (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”);
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make loans to the Borrower upon the terms and subject to the
conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement have been and will be used in part to enable the Borrower to make
valuable transfers to one or more of the other Grantors in connection with the
operation of their respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor has derived and will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
          WHEREAS, the Operating Banks (as defined in the Credit Agreement) have
provided, and may from time to time provide, independently of the Lenders and
the Credit Agreement, customary banking deposit, disbursement services and cash
management services to the Borrower and/or its Subsidiaries in connection with
the Demand Deposit Accounts (as defined in the Credit Agreement) established by
the Borrower and/or its Subsidiaries with such Operating Banks;
          WHEREAS, it is a condition precedent to the obligations of the Lenders
to make their respective Loans to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Guarantee and Collateral
Agreement to secure payment of the Obligations;



--------------------------------------------------------------------------------



 



2

          WHEREAS, the grant of the security interest, pledge and Lien contained
herein has been authorized pursuant to the Bankruptcy Code by the Final Order;
and
          WHEREAS, to supplement the Final Order without in any way diminishing
or limiting the effect of the Final Order or the security interest, pledge and
Lien granted thereunder, the parties hereto desire to more fully evidence and
set forth their respective rights in connection with such security interest,
pledge and Lien.
          NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Creditors, as follows:
               SECTION 1. DEFINED TERMS
          1.1 Definitions. (a) Definitions. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms which are defined
in the New York UCC are used herein as so defined: Certificated Security,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment,
Farm Products, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights and Supporting Obligations.
     (b) The following terms shall have the following meanings:
     “Accounts”: as defined in the New York UCC including accounts, accounts
receivable and other rights of any Grantor to payment for goods sold or leased
or for services rendered, whether now existing or hereafter arising and wherever
arising, and whether or not they have been earned by performance.
     “Agreement”: as defined in the preamble.
     “Borrower Obligations”: the collective reference to all loans, advances,
Loans, debts, liabilities and monetary obligations owing to any Agent, any
Lender, any Issuing Lender, any of the Interest Expense Hedging Agreement
Counterparties or any of them or any of their respective successors and assigns,
of any kind or nature, present or future, arising under this Agreement, the
Credit Agreement or under any other Credit Document or under any Interest
Expense Hedging Agreement with any of the Interest Expense Hedging Agreement
Counterparties, whether or not for the payment of money, whether arising by
reason of an extension of credit, opening or amendment of a letter of credit (or
payment of any draft drawn thereunder), loan, guaranty, indemnification, or in
any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes, without limitation,
all interest (whether or not such interest would be an allowed claim in a
bankruptcy or similar proceeding against any Grantor), charges, expenses, fees,
reasonable attorneys’ fees and disbursements and paralegals’ fees, and any other
sums in each case to the extent chargeable to any Grantor under this Agreement
or any other Credit Document.



--------------------------------------------------------------------------------



 



3

     “Carve-Out”: as defined in Section 3.1.
     “Carve-Out Trigger Notice”: as defined in Section 3.1.
     “Collateral”: as defined in Section 4.1.
     “Collateral Account”: as defined in Section 7.1(b).
     “Collateral Agent”: as defined in the recitals.
     “Contracts”: all contracts and agreements to which the Grantor is a party
on the date hereof or becomes a party subsequent to the date hereof, as the same
may be amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
     “Credit Agreement”: as defined in the recitals.
     “Excluded Accounts”: (i) any Demand Deposit Account or deposit account with
an average daily balance of less than $500,000 individually or $2,000,000 in the
aggregate for all such accounts, (ii) tax accounts, or (iii) payroll accounts.
     “General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the New York UCC and, in any event, including, without
limitation, with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form, and portions thereof, to which such Grantor is a
party or under which such Grantor has any right, title or interest or to which
such Grantor or any property of such Grantor is subject, as the same may from
time to time be amended, supplemented or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such



--------------------------------------------------------------------------------



 



4

Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.
     “Grantor”: as defined in the recitals.
     “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and the Operating Bank Obligations and
(ii) all obligations and liabilities of such Guarantor which may arise under or
in connection with this Agreement or any other Credit Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Collateral Agent, or to any other Secured Creditor) that are required to
be paid by such Guarantor pursuant to the terms of this Agreement or any other
Credit Document.
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
     “Issuers”: the collective reference to each issuer of a Pledged Security.
     “Lenders”: as defined in the recitals.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations
and the Operating Bank Obligations and (ii) in the case of each Guarantor, its
Guarantor Obligations.
     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without



--------------------------------------------------------------------------------



 



5

limitation, any of the foregoing referred to in Schedule 6, and (iii) all rights
to obtain any reissues or extensions of the foregoing.
     “Pledged LLC Interests”: all interests in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 2 under the heading “Pledged LLC Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
     “Pledged Notes”: all promissory notes listed on Schedule 2 under the
heading “Pledged Notes” (as such schedule may be amended or supplemented from
time to time), all Intercompany Notes at any time issued to any Grantor and all
other promissory notes issued to or held by any Grantor (other than promissory
notes issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business or any promissory note not otherwise required to be
delivered hereunder).
     “Pledged Partnership Interests”: in each case, whether now existing or
hereafter acquired, all of each Grantor’s right, title and interest in and to:
     (i) any Issuer listed on Schedule 2 under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time),
but not any of such Grantor’s obligations from time to time as a general or
limited partner, as the case may be, in any such Issuer (unless the Collateral
Agent or its designee, on behalf of the Secured Creditors, shall elect to become
a general or limited partner, as the case may be, in any such Issuer in
connection with its exercise of remedies pursuant to the terms hereof);
     (ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a
general partner or limited partner, as the case may be, in any such Issuer or
otherwise in respect of such Grantor’s interest as a general partner or limited
partner, as the case may be, in any such Issuer;
     (iii) any other Property of any such Issuer to which such Grantor now or in
the future may be entitled in respect of its interests as a general partner or
limited partner, as the case may be, in any such Issuer by way of distribution,
return of capital or otherwise;
     (iv) any other claim or right which such Grantor now has or may in the
future acquire in respect of its general or limited partnership interests in any
such Issuer;



--------------------------------------------------------------------------------



 



6

     (v) the partnership agreement or other organizational documents of any such
Issuer;
     (vi) all certificates, options or rights of any nature whatsoever that may
be issued or granted by any such Issuer to such Grantor while this Agreement is
in effect; and
     (vii) to the extent not otherwise included, all Proceeds of any or all of
the foregoing.
     “Pledged Securities”: the collective reference to the Pledged Notes, the
Pledged Stock, the Pledged LLC Interests and the Pledged Partnership Interests.
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 2 (as
amended from time to time).
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
     “Receivables”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance, including
without limitation, any Account.
     “Secured Creditors”: the collective reference to, the Agents, the Lenders,
the Issuing Lenders and the Operating Banks in their separate financial
arrangements with Borrower, the Agents, the Lenders or the Issuing Lenders, and
the Interest Expense Hedging Agreement Counterparties, each in connection with
the Secured Obligations.
     “Secured Obligations”: the collective reference to (i) the Borrower
Obligations, (ii) the Operating Bank Obligations and (iii) the Guarantor
Obligations of all Guarantors.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, excluding
“Intent to Use” filings, whether in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any State
thereof or any other country or any political subdivision thereof, or otherwise,
and all common-law rights related thereto, including, without limitation, any of
the foregoing referred to in Schedule 6, and (ii) the right to obtain all
renewals thereof.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without



--------------------------------------------------------------------------------



 



7

limitation, any of the foregoing referred to in Schedule 6; excluding “Intent to
Use” filings.
          1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) References to Exhibits and Schedules are to those to this
Agreement, unless otherwise indicated.
          (c) References to agreements and other contractual instruments shall
be deemed to include all exhibits and appendices attached thereto and all
amendments, supplements and other modifications to such instruments, but only to
the extent such amendments, supplements and other modifications are not
prohibited by the terms of this Agreement or the Credit Agreement.
          (d) References to Persons include their respective permitted
successors and assigns and, in the case of governmental authorities, Persons
succeeding to their respective functions and capacities.
          (e) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (f) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
          (g) The phrase “on the date hereof” and similar phrases shall mean
August 22, 2007.
SECTION 2. GUARANTEE
          2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent,
for the benefit of (i) any other agent under the Credit Agreement, (ii) each
Lender, and (iii) each Interest Expense Hedge Agreement Counterparty
(collectively, the “Beneficiaries” and each a “Beneficiary”), the prompt and
complete payment and performance by Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations, and each of
the Guarantors further agrees to pay any and all reasonable costs and
out-of-pocket expenses (including, without limitation, reasonable fees and out
of pocket expenses of counsel) which may be paid or incurred by the Collateral
Agent in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Borrower Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantors
under the provisions of this Section 2.
          (b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit



--------------------------------------------------------------------------------



 



8

Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Collateral Agent or any Operating Bank
hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 (other than contingent
indemnification obligations for which no claim has been asserted) shall have
been satisfied by payment in full, no Letter of Credit shall be outstanding
(unless such Letter of Credit shall have been cash collateralized, returned or
backstopped in accordance with the Credit Agreement) and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Lender from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations (other than contingent
indemnification obligations for which no claim has been asserted) are paid in
full, no Letter of Credit shall be outstanding (unless such Letter of Credit
shall have been cash collateralized, returned or backstopped in accordance with
the Credit Agreement) and the Commitments are terminated.
          (f) Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to any Beneficiary on account of its liability
hereunder, it will promptly notify the Collateral Agent in writing that such
payment is made under this Section 2 for such purpose.
          2.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the Lenders, and each Guarantor shall
remain liable to the Collateral Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.



--------------------------------------------------------------------------------



 



9

          2.3 Subordination of Subrogation. Notwithstanding any payment made by
any Guarantor hereunder or any set-off or application of funds of any Guarantor
by the Collateral Agent or any Operating Bank, each Guarantor agrees not to
exercise any right of subrogation to any of the rights of the Collateral Agent
or any Lender against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Collateral Agent or any
Lender for the payment of the Borrower Obligations, each Guarantor agrees not to
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Collateral Agent and the Lenders by the Borrower
on account of the Borrower Obligations (other than contingent indemnification
obligations for which no claim has been asserted) are paid in full, no Letter of
Credit shall be outstanding (unless such Letter of Credit shall have been cash
collateralized, returned or backstopped in accordance with the Credit Agreement)
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full (other than contingent
indemnification obligations for which no claim has been asserted), such amount
shall be held by such Guarantor in trust for the Collateral Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations
in accordance with the terms of the Credit Agreement.
          2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Collateral Agent or any Lender may be rescinded by the
Collateral Agent or such Lender and any of the Borrower Obligations continued,
and the Borrower Obligations or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any Lender, and the Credit
Agreement, any other Credit Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent (or the Majority
Lenders under the Credit Agreement or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Collateral Agent or any Lender for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Collateral Agent nor any Lender shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.
          2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Collateral Agent
or any Lender upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one



--------------------------------------------------------------------------------



 



10

hand, and the Collateral Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Credit Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Collateral Agent or
any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Collateral Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor (other than payment or performance in full of the
Secured Obligations)) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Collateral Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any Lender against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
          2.6 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
at the office of the Collateral Agent located at 1585 Broadway, Floor 2, New
York, New York 10036.
SECTION 3. PRIORITY AND LIENS
          3.1 Superpriority Claims and Liens. Each Grantor hereby covenants,
represents and warrants that, upon entry of the Final Order, the Obligations of
the Grantors under the Credit Documents: (i) pursuant to Section 364(c)(1) of
the Bankruptcy Code, shall at all times constitute joint and several allowed
administrative expense claims in the Cases having priority over all
administrative expenses of the kind specified in Sections 503(b), 507(a) or
507(b) of the Bankruptcy Code; (ii) pursuant to Section 364(c)(2) of the
Bankruptcy Code, shall at all times be secured by a perfected first priority
Lien on all tangible and intangible property of the Grantors that is not subject
to Existing Liens or post-petition Liens permitted hereunder that secure
(A) post-petition Capitalized Leases or purchase money financings permitted to
be entered into under



--------------------------------------------------------------------------------



 



11

the Credit Agreement or (B) obligations not to exceed $4 million, owing to
JPMorgan Chase, N.A., in connection with procurement card obligations and the
cash management system of the Grantors (collectively, “Cash Management
Obligations”); (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall
be secured by a perfected Lien upon all tangible and intangible property of the
Grantors that is subject to Existing Liens and to post-petition Liens permitted
hereunder that secure post-petition Capitalized Leases or purchase money
financings permitted to be entered into hereunder or Cash Management
Obligations, junior to such Existing Liens and the Liens granted in connection
with such Cash Management Obligations, Capitalized Leases and purchase money
financings; and (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall
be secured by a perfected first priority, senior priming Lien on all of the
tangible and intangible property of Grantors that is subject to existing Liens
that secure the Grantors’ Debt and other obligations under the Prepetition
Facility and any Liens that are junior thereto (but subject to any Existing
Liens to which the Liens being primed hereby are subject or become subject
subsequent to the Filing Date as permitted by Section 546(b) of the Bankruptcy
Code), including any Liens granted on or after the Filing Date to provide
adequate protection in respect of the Prepetition Facility (provided, that
notwithstanding anything to the contrary in clauses (a)(ii) to (a)(iv) herein,
in no event shall the Obligations be secured by any pledge in excess of 65% of
the capital stock of its direct foreign subsidiaries or any of the capital stock
or interests of indirect foreign subsidiaries (if adverse tax consequences could
result to the Grantors) or joint ventures interest (if otherwise prohibited or
requiring the consent of any third party)); in the case of each of clauses
(i) through (iv) subject only to (x) on and after delivery of notice by the
applicable Agent to the Borrower that an Event of Default has occurred and the
Lenders desire to trigger the Carve-Out (a “Carve-Out Trigger Notice”), the
payment of allowed and unpaid professional fees and disbursements incurred by
the Grantors, any statutory committees appointed in the Cases, and the adhoc
noteholders’ committee, on or after the date of delivery of the Carve-Out
Trigger Notice in an aggregate amount not in excess of $5,000,000 plus the
amount of unpaid professional fees and expenses incurred by the Grantors prior
to the date of delivery of the Carve-Out Trigger Notice and (y) the payment of
fees pursuant to 28 U.S.C. § 1930 ((x) and (y), together, the “Carve-Out”),
provided that, except as otherwise provided in the Final Order, no portion of
the Carve- Out shall be utilized for the payment of professional fees and
disbursements incurred in connection with any challenge to the amount, extent,
priority, validity, perfection or enforcement of the indebtedness of the
Grantors owing to the lenders, agents or indemnified parties under the Facility
or to the collateral securing the Facility. The Lenders agree that so long as no
Event of Default shall have occurred and be continuing, the Grantors shall be
permitted to pay compensation and reimbursement of expenses allowed and payable
under 11 U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and payable,
and the same shall not reduce the Carve-Out. The foregoing shall not be
construed as a consent to the allowance of any fees and expenses referred to
above and shall not affect the right of the Agents and the Lenders to object to
the allowance and payment of such amounts.
          3.2 Real Property. Subject in all respects to terms of the Final
Order, the priorities set forth in Section 3.1 above and to the Carve-Out, the
Grantors grant to the Collateral Agent on behalf of the Secured Creditors a
security interest in, and mortgage on, all of the right, title and interest of
the Grantors in all real property owned by the Grantors, together in each case
with all of the right, title and interest of the Grantors in and to all
buildings, improvements, and fixtures related thereto, all general intangibles
relating thereto and all proceeds thereof. Each Grantor acknowledges that,
pursuant to the Final Order, the Liens in favor of the Collateral



--------------------------------------------------------------------------------



 



12

Agent on behalf of the Secured Creditors in all of such owned real property
shall be perfected without the recordation of any instruments of mortgage or
assignment. Each Grantor agrees that, upon the request of the Collateral Agent,
such Grantor shall promptly enter into separate fee or leasehold mortgages in
recordable form with respect to such properties on terms reasonably satisfactory
to the Collateral Agent.
          3.3 Set Off. Subject to Article VIII of the Credit Agreement, upon the
occurrence and during the continuance of any Event of Default, each Agent and
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law and without further order of or application to
the Bankruptcy Court, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust and
tax accounts) at any time held and other indebtedness at any time owing by each
such Agent and each such Lender to or for the credit or the account of any
Grantor against any and all of the obligations of such Grantor under the Credit
Documents, whether or not such obligations are then due. The rights of each
Secured Creditor under this Section 3.3 are in addition to other rights and
remedies which such they may have upon the occurrence and during the continuance
of any Event of Default under the Credit Documents and the Final Order.
          3.4 Discharge. Each Grantor agrees that (i) its obligations hereunder
shall not be discharged by the entry of an order confirming the Plan of
Reorganization (and Borrower and each Guarantor, pursuant to Section 1141(d)(4)
of the Bankruptcy Code, hereby waives any such discharge) and (ii) the
Superpriority Claim granted to the Agents and the Lenders pursuant to the Final
Order and described in Section 3.1 and the Liens granted to the Collateral Agent
pursuant to the Final Order and the Collateral Documents shall not be affected
in any manner by the entry of an order confirming the Plan of Reorganization.
SECTION 4. GRANT OF SECURITY INTEREST
          4.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Creditors, a security interest
in all of the following property now owned or at any time acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
     (a) all Accounts; all Deposit Accounts; all Letter-of-Credit Rights; all
Supporting Obligations;
     (b) all Chattel Paper;
     (c) all Commercial Tort Claims as described on Schedule 3 (as amended from
time to time);
     (d) all Contracts;
     (e) all Documents;



--------------------------------------------------------------------------------



 



13

     (f) all Equipment;
     (g) all General Intangibles;
     (h) all Instruments;
     (i) all Intellectual Property;
     (j) all Inventory;
     (k) all Investment Property;
     (l) all Pledged Securities;
     (m) all Receivables;
     (n) all Goods;
     (o) all books and records pertaining to the Collateral; and
     (p) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
     Anything herein to the contrary notwithstanding, the term “Collateral” and
any other defined term constituting part of the Collateral shall not include
(i) any of the outstanding capital stock of a direct Foreign Subsidiary in
excess of 65% of the voting power of all classes of capital stock of such
Foreign Subsidiary entitled to vote or any of the capital stock or interests of
any indirect Foreign Subsidiary (if, in either case, adverse tax consequences
could result to the Grantors) or joint ventures interest (if otherwise
prohibited or requires the consent of any third party), (ii) any of the
outstanding capital stock of Lincoln Indemnity Company, and (iii) any claim or
cause of action under sections 502(d), 544, 545, 547, 548, 550 or 551 of the
Bankruptcy Code (“Avoidance Actions”), provided that any Proceeds from Avoidance
Actions shall be included in the Collateral.
     Notwithstanding the foregoing, the Grantors shall not have any obligation
to perfect the Collateral Agent’s interest in Intellectual Property outside the
United States under this Agreement or any other Credit Document.
          4.2 Formalities. (a) Stock Powers. Concurrently with the delivery to
the Collateral Agent of each certificate representing one or more shares of
Pledged Stock to the Collateral Agent, the Grantor owning such Pledged Stock
shall deliver an undated stock power covering such certificate, duly executed in
blank by such Grantor.
          (b) Powers; Registration of Partnership Pledge. Concurrently with the
delivery to the Collateral Agent of any certificate representing any Pledged LLC
Interests or Pledged



--------------------------------------------------------------------------------



 



14

Partnership Interests, the Grantor owning such Pledged LLC Interests or Pledged
Partnership Interests shall, if requested by the Collateral Agent, deliver an
undated power covering such certificate, duly executed in blank by such Grantor.
SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Lenders to enter into the Credit Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to each Secured Creditor
that:
          5.1 Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article V and
Section 2.21 of the Credit Agreement as they relate to such Guarantor or to the
Credit Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Secured Creditors shall be entitled to rely on each of them as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 5.1, be deemed to be a reference to such Guarantor’s knowledge.
          5.2 Power and Authority. Upon entry of the Final Order, each Grantor
has the corporate or limited liability company power and authority and the legal
right to execute and deliver, to perform its obligations under, and to grant the
Lien on the Collateral pursuant to, this Agreement and has taken all necessary
corporate or limited liability company actions to authorize its execution,
delivery and performance of, and grant of the Lien on the Collateral pursuant
to, this Agreement.
          5.3 Valid and Binding Obligation. Upon the entry by the Bankruptcy
Court of the Final Order, each Grantor is duly authorized to execute and deliver
this Agreement to the Collateral Agent, and this Agreement constitutes the
legal, valid and binding obligation of each Grantor, enforceable against such
Grantor in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).
          5.4 Title; No Other Liens. Except for the security interest granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns, or has rights in, each item of the Collateral free
and clear of any and all Liens. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent,
for the benefit of the Secured Creditors, pursuant to this Agreement or as are
permitted by the Credit Agreement.
          5.5 Perfected First Priority Liens. Upon the entry by the Bankruptcy
Court of the Final Order, the security interests granted pursuant to this
Agreement constitute valid and perfected first priority security interests on
the Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Creditors (to the extent such security interest may be perfected
thereby), as collateral security for such Grantor’s Obligations, enforceable in
accordance with the



--------------------------------------------------------------------------------



 



15

terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law) and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for (i) Permitted
Liens, and (ii) the Carve-Out.
          5.6 Chief Executive Office. On the date hereof, such Grantor’s
jurisdiction of organization, identification number from the jurisdiction of
organization (if any) and the location of such Grantor’s chief executive office
or sole place of business are specified on Schedule 4. Such Grantor has
furnished to the Collateral Agent a certified charter, certificate of
incorporation or other organization document and long-form good standing
certificate as of a date which is recent to the date hereof.
          5.7 Inventory and Equipment. Except for goods in transit and items
sent to third parties for repair, on the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
          5.8 Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
          5.9 Pledged Securities. (a) The shares of Pledged Stock pledged by the
Grantors hereunder constitute (i) the certificates representing the certificated
shares of each of the Guarantors and each first-tier Domestic Subsidiary of such
Guarantors, in each case to the extent owned by a Grantor and otherwise required
to be pledged hereunder, and (ii) the certificates representing 65% of the
certificated shares of the Foreign Subsidiaries owned directly by a Grantor and
otherwise required to be pledged hereunder, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.
          (b) The Pledged Partnership Interests pledged by each Grantor
constitute all of the issued and outstanding partnership interests of each
Issuer that is a partnership in which such Grantor has any right, title and
interest.
          (c) The Pledged LLC Interests pledged by each Grantor constitute all
of the issued and outstanding limited liability company interests of each Issuer
that is a limited liability company in which such Grantor has any right, title
and interest.
          (d) All the shares of the Pledged Stock issued by Subsidiaries of
Borrower and all of the Pledged LLC Interests and Pledged Partnership Interests
have been duly and validly issued and are fully paid and nonassessable (to the
extent applicable).
          (e) Each of the Intercompany Notes, and to the knowledge of the
applicable Grantor, each of the other Pledged Notes constitutes the legal, valid
and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.



--------------------------------------------------------------------------------



 



16

          (f) Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Permitted Liens and the security interest created by this Agreement and the
Final Order.
          5.10 Receivables. (a) No amount in excess of $250,000 payable to such
Grantor under or in connection with any Receivable is evidenced by any
Instrument (other than an item deposited for collection in the ordinary course
of business) or Chattel Paper which has not been delivered to the Collateral
Agent to the extent required by the terms of this Agreement.
          (b) None of the obligors on any Receivables is a governmental
authority except with respect to immaterial amounts.
          (c) The amounts represented by such Grantor to any of the Lenders from
time to time as owing to such Grantor in respect of the Receivables will, when
taken as a whole, at such times be accurate in all material respects.
          5.11 Contracts. (a) The right, title and interest of such Grantor in,
to and under the Contracts are not subject to any defenses, offsets,
counterclaims or claims that, in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
          (b) No amount in excess of $250,000 payable to such Grantor under or
in connection with any Contract is evidenced by any Instrument (other than an
item deposited for collection in the ordinary course of business) or Chattel
Paper which has not been delivered to the Collateral Agent to the extent
required by the terms of this Agreement.
          (c) None of the parties to any material Contract is a governmental
authority.
          5.12 Intellectual Property. (a) Schedule 6 lists all material
Intellectual Property owned by such Grantor in its own name on the date hereof.
          (b) On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law), has not been abandoned and does
not infringe the intellectual property rights of any other Person in any
material respect.
          (c) Except as set forth in Schedule 6, on the date hereof, no material
portion of the Intellectual Property set forth on Schedule 6 is the subject of
any licensing or franchise agreement pursuant to which such Grantor is the
licensor or franchisor.
          (d) No holding, decision or judgment has been rendered by any
governmental authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



17

          (e) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened in writing, on the date hereof (i) seeking to limit, cancel
or question the validity of any material Intellectual Property or such Grantor’s
ownership interest therein, or (ii) which could reasonably be expected to have a
material adverse effect on the value of any of the Intellectual Property set
forth on Schedule 6.
          5.13 Leasehold Mortgages. No Grantor will execute, deliver or record,
or permit to be executed, delivered or recorded, any leasehold mortgage or
fixture filing in respect of any leasehold except for leasehold mortgages and
fixture filings granted in favor of the Collateral Agent for the benefit of the
Secured Creditors or as otherwise permitted by the Credit Agreement.
          5.14 Commercial Tort Claims On the date hereof, except to the extent
listed on Schedule 3, no Grantor has rights in any Commercial Tort Claim with a
value that could reasonably be expected to exceed $250,000.
SECTION 6. COVENANTS
          Each Grantor covenants and agrees with the Collateral Agent and the
other Secured Creditors that, from and after the date of this Agreement until
the Obligations (other than contingent indemnification obligations for which no
claim has been asserted) shall have been paid in full, no Letter of Credit shall
be outstanding (unless such Letter of Credit shall have been cash
collateralized, returned or backstopped in accordance with the Credit Agreement)
and the Commitments shall have terminated:
          6.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default under the Credit Agreement is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.
          6.2 Delivery of Instruments and Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument (other than items deposited for collection in the ordinary
course of business), Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper (other than any Instrument, Certificated
Security or Chattel Paper which evidences an amount payable which does not
exceed $250,000) shall within 14 days of receipt be delivered (unless an Event
of Default has occurred and is continuing under the Credit Agreement, in which
case delivery shall be within 2 Banking Days of receipt) to the Collateral
Agent, without further order of the Bankruptcy Court and at the sole expense of
such Guarantor, duly indorsed in a manner satisfactory to the Collateral Agent,
to be held as Collateral pursuant to this Agreement.
          6.3 Maintenance of Insurance. The Grantors agree to maintain insurance
as required by the Credit Agreement.
          6.4 Payment of Obligations. Such Grantor will pay all postpetition
obligations, including tax claims, when due, except (i) such as may be
diligently contested in good faith and

 



--------------------------------------------------------------------------------



 



18

by appropriate proceedings or as to which a bona fide dispute may exist and for
which adequate reserves are being maintained or (ii) where the failure to keep
to make such payments could not reasonably be expected to have a Material
Adverse Effect.
          6.5 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 5.5 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Collateral Agent and the Lenders
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Collateral Agent, without further order from the Bankruptcy Court and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing (or
authorizing the filing of) any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby (such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired”) and (ii) in the
case of Investment Property, Pledged Securities, Deposit Accounts,
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Collateral Agent to obtain “control” thereof (within the
meaning of the applicable Uniform Commercial Code) (other than Excluded
Accounts).
          6.6 Changes in Locations, Name, etc. Such Grantor will not, except
upon not less than 15 days’ prior written notice to the Collateral Agent and
delivery to the Collateral Agent of (a) all additional financing statements and
other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 5 showing any additional
location (except for goods in transit, items sent to third parties for repair or
mobile goods) at which Inventory or Equipment shall be kept:
     (i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 5.6;
or
     (ii) change its legal name.



--------------------------------------------------------------------------------



 



19

          6.7 Notices. Such Grantor will advise the Collateral Agent and the
Lenders promptly, in reasonable detail, of:
     (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
materially and adversely affect the ability of the Collateral Agent to exercise
any of its remedies hereunder; and
     (b) of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
          6.8 Pledged Securities. (a) If such Grantor shall become entitled to
receive or shall receive any certificate or instrument (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares or units of
the Pledged Stock, the Pledged LLC Interests or the Pledged Partnership
Interests, or otherwise in respect thereof, such Grantor shall (without further
order of the Bankruptcy Court) accept the same for the benefit of the Collateral
Agent and the other Secured Creditors, hold the same in trust for the Collateral
Agent and the other Secured Creditors and deliver the same within 14 days of
receipt (unless an Event of Default has occurred and is continuing under the
Credit Agreement, in which case delivery shall be within 2 Banking Days of
receipt) to the Collateral Agent in the exact form received, duly indorsed by
such Grantor to the Collateral Agent, if required, together with an undated
stock or other power covering such certificate duly executed in blank by such
Grantor and with, if the Collateral Agent so requests, signature guaranteed, to
be held by the Collateral Agent, subject to the terms hereof, as additional
collateral security for the Obligations. Any sums paid upon or in respect of the
Pledged Securities upon the liquidation or dissolution of any Issuer at any time
that an Event of Default shall have occurred and be continuing under the Credit
Agreement shall be paid over to the Collateral Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be
applied to the Obligations in accordance with the Collateral Agency Agreement
and the Credit Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor at any time that an Event of Default shall have occurred and be
continuing under the Credit Agreement, such Grantor shall, until such money or
property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Secured Creditors, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.
          (b) During the continuance of an Event of Default in the case of
clauses (i), (ii) and (iv) of this paragraph, such Grantor will not (i) vote to
enable, or take any other action to permit, any of its Issuers to issue any
stock, partnership interests or other equity securities of any



--------------------------------------------------------------------------------



 



20

nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock or other equity securities of any nature
of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Pledged Securities or Proceeds thereof
(except pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Pledged Securities or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement and the Final Order or as otherwise permitted by the Credit
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Collateral Agent to sell, assign or transfer
any of the Pledged Securities or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 6.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 7.3(c) and 7.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it.
          6.9 [Reserved].
          6.10 Intellectual Property. (a) Except as the Collateral Agent may
otherwise consent in its reasonable discretion (such consent not to be
unreasonably withheld or delayed), such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force in all material respects free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
requirements of law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent, for the
benefit of the Secured Creditors, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any way.
          (b) Except as the Collateral Agent may otherwise consent in its
reasonable discretion (such consent not to be unreasonably withheld or delayed),
such Grantor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any material Patent may become forfeited, abandoned or
dedicated to the public.
          (c) Except as the Collateral Agent may otherwise consent in its
reasonable discretion (such consent not to be unreasonably withheld or delayed),
such Grantor (either itself or through licensees) (i) will employ each material
Copyright and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any material
portion of the Copyrights may become invalidated or otherwise impaired. Such
Grantor will not (either itself or through licensees) do any act whereby any
material portion of the Copyrights may fall into the public domain.



--------------------------------------------------------------------------------



 



21

          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
          (e) Such Grantor will notify the Collateral Agent and the other
Secured Creditors promptly if it knows, or has reason to know, that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.
          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent concurrently with each quarterly compliance
certificate delivered pursuant to Section 6.03(d) of the Credit Agreement. Upon
the reasonable request of the Collateral Agent, such Grantor shall promptly
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s and the other Secured Creditors’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, in each case to the extent such
Copyright, Patent or Trademark constitutes Collateral.
          (g) Except as the Collateral Agent may otherwise consent in its
reasonable discretion (such consent not to be unreasonably withheld or delayed),
such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
          (h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party (except as the Collateral Agent may
otherwise consent in its reasonable discretion (such consent not to be
unreasonably withheld or delayed)), such Grantor shall (i) take such actions as
such Grantor shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify the Collateral Agent after it learns
thereof and sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.
          6.11 Receivables. Other than in the ordinary course of business, such
Grantor will not (i) grant any extension of the time of payment of any material
Receivable, (ii) compromise or settle any material Receivable for less than the
full amount thereof, (iii) release,



--------------------------------------------------------------------------------



 



22

wholly or partially, any Person liable for the payment of any material
Receivable, (iv) allow any credit or discount whatsoever on any material
Receivable or (v) amend, supplement or modify any material Receivable in any
manner that could materially adversely affect the value thereof.
          6.12 Commercial Tort Claims If such Grantor shall obtain an interest
in any Commercial Tort Claim with a value that could reasonably be expected to
exceed $250,000, such Grantor shall, concurrently with the delivery of the
quarterly compliance certificate pursuant to Section 6.03(d) of the Credit
Agreement, execute and deliver documentation acceptable to the Administrative
Agent granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.
          6.13 Opt-in. Without the prior written consent of the Collateral
Agent, such Grantor shall not vote to enable or take any other action to cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC unless such
Grantor shall promptly notify the Collateral Agent in writing of any such
proposed election or action and shall take all steps necessary or advisable to
establish the Collateral Agent’s “control” on the date such Pledged Partnership
Interests or Pledged LLC Interests are treated as securities for purposes of the
UCC.
SECTION 7. REMEDIAL PROVISIONS
          7.1 Certain Matters Relating to Receivables. (a) At any time that an
Event of Default shall have occurred and be continuing under the Credit
Agreement, and without further order of the Bankruptcy Court, (i) the Collateral
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Collateral
Agent may require in connection with such test verifications; and (ii) upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
          (b) The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Collateral Agent’s direction and
control, and the Collateral Agent may curtail or terminate said authority at any
time that an Event of Default shall have occurred and be continuing under the
Credit Agreement. If required by the Collateral Agent at any time that an Event
of Default shall have occurred and be continuing under the Credit Agreement, and
without further order of the Bankruptcy Court, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Banking Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a collateral
account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Creditors only as provided in Section 7.5 (a “Collateral Account”), and
(ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Creditors, segregated from other funds of
such Grantor. Each such deposit of Proceeds of



--------------------------------------------------------------------------------



 



23

Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
          (c) At the Collateral Agent’s request, at any time that an Event of
Default shall have occurred and be continuing under the Credit Agreement, and
without further order of the Bankruptcy Court, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.
          7.2 Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others may, at any time that
an Event of Default shall have occurred and be continuing under the Credit
Agreement, and without further order of the Bankruptcy Court, communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts.
          (b) Upon the request of the Collateral Agent at any time that an Event
of Default shall have occurred and be continuing under the Credit Agreement, and
without further order of the Bankruptcy Court, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts have been assigned to the Collateral Agent for the benefit of
the Secured Creditors and that payments in respect thereof shall be made
directly to the Collateral Agent. In the event that all Events of Default have
been cured or waived in accordance with the Credit Agreement, each Grantor shall
have the right to notify (and upon request by the Grantors, the Collateral Agent
shall notify) such obligors on the Receivables and parties to the Contracts that
such payments in respect thereof shall be made directly to the applicable
Grantor.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any other Secured Creditor shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Creditor of any payment
relating thereto, nor shall the Collateral Agent or any other Secured Creditor
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
          7.3 Pledged Securities. (a) Unless (i) an Event of Default shall have
occurred and be continuing under the Credit Agreement and (ii) the Collateral
Agent shall have given notice to the relevant Grantor of the Collateral Agent’s
intent to exercise its corresponding rights pursuant to Section 6.3(b), each
Grantor shall be permitted to receive all cash dividends or distributions or
other amounts paid in respect of



--------------------------------------------------------------------------------



 



24

the Pledged Stock, all distributions in respect of the Pledged Partnership
Interests and Pledged LLC Interests and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate and partnership
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate or partnership right exercised or other action taken
which, in the Collateral Agent’s reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Credit Document.
          (b) If (i) an Event of Default shall occur and be continuing under the
Credit Agreement and (ii) the Collateral Agent shall give notice of its intent
to exercise such rights to the relevant Grantor or Grantors, without further
order of the Bankruptcy Court, (1) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in
such order as the Collateral Agent may determine, and (2) any or all of the
Pledged Securities shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate, partnership and other rights pertaining to such
Pledged Securities at any meeting of shareholders or partners (as the case may
be) of the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
partnership structure (as the case may be) of any Issuer, or upon the exercise
by any Grantor or the Collateral Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine), all without liability
except to account for property actually received by it, but the Collateral Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default under the Credit Agreement has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to the Pledged Securities directly
to the Collateral Agent.
          (d) In the case of each Grantor which is a general partner or member
in any Person which has issued equity interests constituting Pledged Security,
such Grantor consents to (a) the grant of a security interest and lien in the
Pledged Security, (b) the subsequent assignment or transfer by the Collateral
Agent of such Pledged Security and (c) the sale, foreclosure or other
realization upon any of the Collateral, in each case in connection with
asserting its rights and remedies in accordance with the terms herein.



--------------------------------------------------------------------------------



 



25

          (e) After any and all Events of Default have been cured or waived in
accordance with the Credit Agreement, each Grantor shall automatically have the
right to (i) exercise the voting, managerial and other consensual rights and
powers that it would otherwise be entitled to pursuant to this Agreement, and
(ii) receive the payments, proceeds, dividends, distributions, monies,
compensation, property, assets, instruments or rights which it would be
authorized to receive and retain pursuant to this Agreement. Upon the written
request of any Grantor, and with reasonable promptness after such cure or waiver
and receipt of such written notice, the Collateral Agent shall repay and deliver
to such Grantor all cash and monies delivered to the Collateral Agent in
accordance with the terms of this Agreement that such Grantor is entitled to
retain absent an Event of Default that was not applied in accordance with the
Credit Agreement.
          7.4 Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Lenders specified in Section 7.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing under the Credit Agreement, and without further order of the
Bankruptcy Court, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Collateral Agent and the Lenders, segregated from other funds of such Grantor,
and shall, promptly upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required). All Proceeds received by the
Collateral Agent hereunder shall be held by the Collateral Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent and the Lenders) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 7.5.
          7.5 Application of Proceeds. At such intervals as may be agreed upon
by the Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election and
without further order of the Bankruptcy Court, the Collateral Agent may apply
all or any part of Proceeds held in any Collateral Account in payment of the
Obligations in accordance with the Collateral Agency Agreement and the Credit
Agreement. Any balance of such Proceeds remaining after the Obligations shall
have been paid in full (other than contingent indemnification obligations for
which no claim has been asserted), no Letters of Credit shall be outstanding
(unless such Letter of Credit shall have been cash collateralized, returned or
backstopped in accordance with the Credit Agreement) and the Commitments shall
have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. Proceeds held in the Collateral Account
at any time when no Default or Event of Default exists shall be returned to the
Borrower.
          7.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing under the Credit Agreement, and without further order of the
Bankruptcy Court, the Collateral Agent, on behalf of the Secured Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other



--------------------------------------------------------------------------------



 



26

demand, presentment, protest, advertisement or notice of any kind (except any
notice or demand required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Creditor or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Collateral Agent
or any other Secured Creditor shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
out-of-pocket costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent and the Secured
Creditors hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements of one primary counsel and one local counsel in each
appropriate jurisdiction with respect thereto, to the payment in whole or in
part of the Obligations, in such order set forth in Section 4(b) clause Third of
the Collateral Agency Agreement, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Creditor
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.
     7.7 Registration Rights. (a) Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock,
Pledged LLC Interests or Pledged Partnership Interests, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock,
Pledged LLC Interests or Pledged Partnership Interests for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.



--------------------------------------------------------------------------------



 



27

          (b) Each Grantor agrees to use commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock, Pledged LLC Interests or
Pledged Partnership Interests pursuant to this Section 7.7 valid and binding and
in compliance with any and all other applicable requirements of law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.7 will cause irreparable injury to the Collateral Agent and the other
Secured Creditors, that the Collateral Agent and the other Secured Creditors
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 7.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
          7.8 Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent or any other Secured Creditor to
collect such deficiency.
Anything in this Section 7 (or any other provision herein) to the contrary
notwithstanding, the Collateral Agent shall not exercise any remedies with
respect to the Collateral under this Agreement unless Collateral Agent, prior to
taking such action, first provides the applicable Grantor with five (5) Banking
Days’ prior written notice (with a copy to counsel for the Official Creditors’
Committee appointed in the Cases, and to the United States Trustee for the
District in which the Cases are pending).
SECTION 8. THE COLLATERAL AGENT
          8.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;



--------------------------------------------------------------------------------



 



28

     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Creditors’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii) with five Banking Days prior notice, pay or discharge taxes and Liens
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (i) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (ii) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (iii) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (iv) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (v) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (vi) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(vii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (viii) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the other Secured Creditors’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.
     Anything in this Section 8.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 8.1(a) unless an Event of Default under
the Credit Agreement shall have occurred and be continuing.



--------------------------------------------------------------------------------



 



29

          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.
          (c) The reasonable out-of-pocket expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 8.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on past due Reference Rate Loans
under the Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Collateral Agent within thirty days of written demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          8.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Creditor
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Creditors
hereunder are solely to protect the Collateral Agent’s and the Secured
Creditors’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Creditor to exercise any such powers. The
Collateral Agent and the Secured Creditors shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own bad faith, gross negligence or willful misconduct.
          8.3 Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement. Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property whether now owned or hereafter acquired” or a similar description in
any such financing statements. Each Grantor hereby ratifies and authorizes the
filing by the Collateral Agent under either the Exit Credit Agreement or the
Alternative Exit Credit Agreement (as the case may be) of any financing
statement with respect to the Collateral (as defined therein) made prior to the
date thereof. The Collateral Agent shall furnish Borrower with a copy of any
documents filed or recorded pursuant to this Section 8.3; provided that failing
to furnish such copies shall not affect the validity of effectiveness of such
filing or recordation.



--------------------------------------------------------------------------------



 



30

          8.4 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Creditors, be governed by the Credit Agreement, the Collateral Agency Agreement
and the other Credit Documents, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Creditors with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
SECTION 9. MISCELLANEOUS
          9.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.06 of the Credit Agreement.
          9.2 Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be affected in the manner
provided for in Section 9.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
          9.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Creditor shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default under any Credit Agreement. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any Secured
Creditor, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
Secured Creditor of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Collateral Agent or such
Secured Creditor would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
          9.4 Enforcement Expenses; Indemnification. (a) Without duplication of
Section 9.06 of the Credit Agreement, each Guarantor agrees to pay or reimburse
the Collateral Agent within thirty days of written demand (together with backup
documentation supporting such reimbursement request) for all reasonable costs
and out-of-pocket expenses incurred in collecting against such Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement and the other Credit Documents to which such
Guarantor is a party and any other documents or instruments prepared in
connection herewith or therewith and in connection with any refinancing or
restructuring of the Guarantor Obligations in the nature of a “work out”,
including, without limitation, reasonable fees and out of pocket expenses of two
consultants or restructuring



--------------------------------------------------------------------------------



 



31

advisors (such consultants or restructuring advisors shall be reasonably
acceptable to the Guarantors) and one outside counsel and one local counsel in
each appropriate jurisdiction which may be paid or incurred by the Collateral
Agent.
          (b) Each Guarantor agrees to pay, and to save the Collateral Agent and
the other Secured Creditors harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.
          (c) Each Guarantor agrees to pay, and to save the Collateral Agent and
the other Secured Creditors harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 9.08 of the
Credit Agreement.
          (d) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under any of the Credit Agreement and
the other Credit Documents.
          9.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Creditors and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent.
          9.6 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
          9.7 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          9.8 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          9.9 Integration. This Agreement and the other Credit Documents and the
documents and agreements entered into with respect to the Operating Bank
Obligations represent the agreement of the Grantors, the Collateral Agent and
the Secured Creditors with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any Secured Creditor relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Credit
Documents or such other documents and agreements.



--------------------------------------------------------------------------------



 



32

          9.10 GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND ALL OTHER DOCUMENTS EXECUTED
IN CONNECTION HEREWITH, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
          9.11 Submission To Jurisdiction; Waivers. THE SECURED CREDITORS SHALL
ENFORCE ANY CLAIM ARISING UNDER THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
IN THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS
FROM) JURISDICTION, THE SECURED CREDITORS MAY ENFORCE EACH CLAIM IN ANY STATE OR
FEDERAL COURT HAVING SUBJECT MATTER JURISDICTION AND LOCATED IN CHICAGO,
ILLINOIS OR NEW YORK, NEW YORK. FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
INSTITUTED WITH RESPECT TO ANY SUCH CLAIM, EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.
          9.12 Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents to which it is a
party;
     (b) neither the Collateral Agent nor any other Secured Creditor has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
Secured Creditors, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Grantors and the Secured Creditors.
          9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN ANY GRANTOR AND ANY SECURED CREDITOR ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.



--------------------------------------------------------------------------------



 



33

          9.14 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 3.04 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
          9.15 Releases; Exercise of Remedies. (a) At such time as the
Obligations shall have been paid in full (other than contingent indemnification
obligations for which no claim has been asserted), the Commitments have been
terminated and no Letters of Credit shall be outstanding (unless such Letter of
Credit shall have been cash collateralized, returned or backstopped in
accordance with the Credit Agreement), the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Collateral Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Collateral Agent, at
least ten Banking Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Credit Documents.
          (c) In addition, the Collateral Agent shall release all or a portion
of the Collateral upon directions from the Agent in accordance with the
Collateral Agency Agreement.
          (d) By acceptance of the benefits hereof, each Secured Creditor
acknowledges and consents to the provisions of this Section 9.15 and agrees that
neither the Collateral Agent nor the Administrative Agent shall incur any
liability whatsoever to any Secured Creditor for any release directed or
consented to by it in accordance with the Collateral Agency Agreement or the
Credit Agreement.
          9.16 Operating Bank Obligations. By acceptance of the benefits hereof,
each Operating Bank acknowledges and consents to the provisions of the
Collateral Agency Agreement, and that it shall not be entitled to the benefits
of this Agreement or the Operating Bank Guaranty except pursuant to the terms
and conditions of the Collateral Agency Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:   /s/ Marc D. Bassewitz    
 
      Marc D. Bassewitz    
 
      Title:  Senior Vice President    

Superpriority Debtor-in-Possession Guarantee and Collateral Agreement



--------------------------------------------------------------------------------



 



 

     
 
  BALLY FITNESS FRANCHISING, INC.
 
  BALLY FRANCHISE RSC, INC.
 
  BALLY FRANCHISING HOLDINGS, INC.
 
  BALLY REFS WEST HARTFORD, LLC
 
  BALLY SPORTS CLUBS, INC.
 
  BALLY TOTAL FITNESS CORPORATION
 
  BALLY TOTAL FITNESS FRANCHISING, INC.
 
  BALLY TOTAL FITNESS INTERNATIONAL, INC.
 
  BALLY TOTAL FITNESS OF CALIFORNIA, INC.
 
  BALLY TOTAL FITNESS OF COLORADO, INC.
 
  BALLY TOTAL FITNESS OF CONNECTICUT COAST, INC.
 
  BALLY TOTAL FITNESS OF CONNECTICUT VALLEY, INC.
 
  BALLY TOTAL FITNESS OF GREATER NEW YORK, INC.
 
  BALLY TOTAL FITNESS OF MINNESOTA, INC.
 
  BALLY TOTAL FITNESS OF MISSOURI, INC.
 
  BALLY TOTAL FITNESS OF PHILADELPHIA, INC.
 
  BALLY TOTAL FITNESS OF RHODE ISLAND, INC.
 
  BALLY TOTAL FITNESS OF THE MID-ATLANTIC, INC.
 
  BALLY TOTAL FITNESS OF THE MIDWEST, INC.
 
  BALLY TOTAL FITNESS OF THE SOUTHEAST, INC.
 
  BALLY TOTAL FITNESS OF TOLEDO, INC.
 
  BALLY TOTAL FITNESS OF UPSTATE NEW YORK, INC.
 
  BTF/CFI, INC.
 
  GREATER PHILLY NO. 1 HOLDING COMPANY
 
  GREATER PHILLY NO. 2 HOLDING COMPANY
 
  HEALTH & TENNIS CORPORATION OF NEW YORK
 
  HOLIDAY HEALTH CLUBS OF THE EAST COAST, INC.
 
  HOLIDAY/SOUTHEAST HOLDING CORP.
 
  JACK LA LANNE HOLDING CORP.
 
  NEW FITNESS HOLDING CO., INC.
 
  NYCON HOLDING CO., INC.
 
  RHODE ISLAND HOLDING COMPANY
 
  TIDELANDS HOLIDAY HEALTH CLUBS, INC.
 
  U.S. HEALTH, INC.

             
 
  By:   /s/ Marc D. Bassewitz    
 
           
 
      Name:  Marc D. Bassewitz    
 
      Title:    Senior Vice President                          for each of the
Guarantors listed above

Superpriority Debtor-in-Possession Guarantee and Collateral Agreement



--------------------------------------------------------------------------------



 



 

                  MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
 
           
 
  By:   /s/ Gavin Balera    
 
           
 
      Name:  Gavin Balera    
 
      Title:    Authorized Signatory    

Superpriority Debtor-in-Possession Guarantee and Collateral Agreement

 